Response to Amendment
The reply filed on 10-20-2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): The amendment does not meet the requirements of 37 CFR 1.121, as detailed below.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHS from the mailing date of this notice, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Applicant provides arguments over the prior art rejections of claims 1-2, then states "Claims 2-5, 7, 8, and 10-20 depend upon claim 1 directly or indirectly and are allowable based on their dependence upon an allowable base claim." (p. 12).  However, claim 10 is an independent claim that is not dependent upon claim 1.  Claim 10 is broader than claim 1 and contains none of the limitations that applicant argues make claims 1 or 2 allowable.  According to 37 CFR 1.111(b): “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  ...  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648